United States Court of Appeals
                      For the First Circuit

No. 05-2868

            SCOTT L. BAENA, Litigation Trustee of the
    Lernout & Hauspie Speech Products, N.V. Litigation Trust,

                      Plaintiff, Appellant,

                                v.

                KPMG LLP and KLYNVELD PEAT MARWICK
                   GOERDELER BEDRIJFSREVISOREN,

                      Defendants, Appellees.


                              ERRATA

     The opinion of this Court, issued on June 22, 2006, should be

amended as follows:

     On page 2, line 4 of footnote 1, insert a comma after

"Belgium".